Citation Nr: 0313608	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  99-10 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for cervical spine 
disability, currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from September 1956 to June 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which continued a 20 percent disability 
evaluation assigned to the service-connected cervical spine 
disability.  In an October 2002 rating decision, the RO 
assigned a 30 percent evaluation to the service-connected 
cervical spine disability, effective November 14, 1996, the 
date the veteran filed a claim for increase for the 
aforementioned disability.  As the 30 percent evaluation is 
less than the maximum available under the applicable 
diagnostic criteria, the veteran's claim remains viable on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In August 1999, the veteran canceled a hearing at the RO in 
St. Louis, Missouri. 


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

A review of the claims folder reveals that, pursuant to 38 
C.F.R. § 19.19(a)(2)(ii) (2002), a regulation promulgated by 
VA to implement VCAA, the Board notified the veteran and his 
representative, by letter issued in March 2003, of what 
information and medical or lay evidence, not previously 
submitted, is necessary to substantiate his claim and which 
evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be retrieved by VA.  A period 
of 30 days was allotted for receipt of such additional 
evidence.  In Disabled American Veterans v. Secretary of 
Veterans Affairs, No. 02-7304,  - 7305, - 7316 (Fed. Cir. May 
1, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated 38 C.F.R. § 19.19(a)(2)(ii) (2002) 
finding that such implementing regulation was inconsistent 
with the provisions of 38 U.S.C.A. § 5103(a) and (b) (West 
2002) as it afforded less than one year for receipt of 
additional evidence.  As such, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in 38 U.S.C.A. § 5103(a) and (b) (West 
2002).  

In response to the Board's March 2003 letter, the veteran 
submitted VA Form 21-4138, Statement in Support of Claim, 
requesting that VA obtain all outpatient treatment reports 
dating from December 2001 to the present from the VA Medical 
Center (VAMC) in Poplar Bluff, Missouri.  While treatment 
records, dating from January 2001 to January 2002, from 
Poplar Bluff VAMC are contained in the claims file, more 
recent treatment reports are absent.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).  

Accordingly, this case is REMANDED for the following:

1.  The RO should take appropriate action 
in this case to comply with the notice 
and duty to assist provisions of 38 
U.S.C.A. § 5103(a) and (b), to include 
with regard to the one year period for 
receipt of additional evidence.  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his cervical spine since January 2002.  
With any necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of all pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  The RO should 
also obtain all treatment reports of the 
veteran dating from January 2002 from the 
VAMC in Poplar Bluff, Missouri.  The RO 
should ensure that its efforts to obtain 
the identified records are fully 
documented in the claims file.  If the RO 
is unsuccessful in obtaining any medical 
records identified by the appellant, it 
should inform the appellant and his 
representative of this and ask them to 
provide a copy of the outstanding medical 
records.  

3.  Thereafter, after undertaking any 
additional development deemed appropriate 
in addition to that requested above, to 
include an additional VA examination, if 
necessary, the RO should readjudicate the 
issue on appeal.  

4.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




